United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3364
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              German Robles-Garcia

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                          Submitted: September 19, 2016
                            Filed: December 29, 2016
                                   [Published]
                                 ____________

Before COLLOTON, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       German Robles-Garcia appeals the district court’s1 discretionary reduction of
his sentence under 18 U.S.C. § 3582(c)(2). We affirm.


      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.
       Following a jury trial in 2010, Robles-Garcia was convicted of conspiracy to
distribute less than 50 grams of methamphetamine mixture, 50 grams or more of
actual (pure) methamphetamine, and 5 kilograms or more of cocaine in violation of
21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A). He was also convicted of kidnapping in
violation of 18 U.S.C. § 1201. At sentencing, the district court found a total offense
level of 42 and a criminal history category of I, resulting in an advisory sentencing
guidelines range of 360 months to life in prison. The district court sentenced
Robles-Garcia to two concurrent terms of 600 months. We upheld his conviction and
original sentence in United States v. Rodriguez-Ramos, 663 F.3d 356 (8th Cir. 2011).

       In 2014, the United States Sentencing Commission revised certain sentencing
guidelines and made those revisions retroactive. See U.S.S.G. § 1B1.10(d)
(designating Amendment 782 for retroactive application). Accordingly,
Robles-Garcia filed a motion in the district court to reduce his sentence under 18
U.S.C. § 3582(c)(2). After finding Robles-Garcia eligible for a reduced sentence, the
district court found an amended total offense level of 40 and a criminal history
category of I. This resulted in an amended guidelines range of 292 to 365 months in
prison. Citing the particularly violent nature of Robles-Garcia’s crime, the
aggravating factors found at his original sentencing, and the need to protect the
public, the district court reasoned it would “be well within [its] discretion . . . to
reimpose the 600-month sentence.” But, wishing to give Robles-Garcia credit for the
“positive steps he’s taken in prison” as well as the benefit of the retroactive
guidelines, the district court reduced the sentence to 500 months. On appeal, it is
undisputed that Robles-Garcia was eligible for a sentence reduction and that the
district court properly calculated the amended guidelines range. Robles-Garcia
argues only that the district court erred in considering the factors relevant to the total
reduction in his sentence. Specifically, he argues the district court improperly
considered his original within-guidelines sentence and failed to give sufficient weight
to his rehabilitative efforts while in prison.



                                           -2-
       “We review the district court’s decision on an 18 U.S.C. § 3582(c)(2) motion
for an abuse of discretion.” United States v. Anderson, 707 F.3d 973, 974 (8th Cir.
2013) (per curiam). Where a defendant is eligible for a reduced sentence under
§ 3582(c)(2), “the court may reduce the term of imprisonment, after considering the
factors set forth in section 3553(a) to the extent that they are applicable, if such a
reduction is consistent with applicable policy statements issued by the Sentencing
Commission.” 18 U.S.C. § 3582(c)(2). Further, “[t]he court shall consider the nature
and seriousness of the danger to any person or the community that may be posed by
a reduction in the defendant’s term of imprisonment.” U.S.S.G. § 1B1.10 cmt.
n.1(B)(ii). The court, moreover, “may consider the post-sentencing conduct of the
defendant.” Id. § 1B1.10 cmt. n.1(B)(iii).

       We find the district court did not improperly consider or give significant weight
to Robles-Garcia’s original within-guidelines sentence. The district court considered
the original sentence only to the extent that it still reflected the court’s balancing of
the § 3553(a) factors. In any event, § 3582(c)(2) “authorize[s] only a limited
adjustment to an otherwise final sentence and not a plenary resentencing proceeding.”
Dillon v. United States, 560 U.S. 817, 826 (2010). And even where a defendant is
eligible for a reduction, “§ 3582(c)(2) does not entitle any defendant to a reduced
sentence,” let alone a particular reduction. See United States v. Long, 757 F.3d 762,
764 (8th Cir. 2014). Thus, as a practical matter, the original “otherwise final
sentence” is a valid consideration within the district court’s discretion so long as it
bears a reasonable relationship to the factors under § 3582(c)(2).

      Finding no abuse of discretion in the district court’s consideration or
explanation of the other factors relevant in its decision to decrease Robles-Garcia’s
sentence by 100 months, we affirm.
                       ______________________________




                                          -3-